TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 10, 2015



                                       NO. 03-14-00694-CV


                                   Anthony Passeur, Appellant

                                                  v.

                     Federal Home Loan Mortgage Corporation, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on October 7, 2014. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.